DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8, 9 are rejected 35 U.S.C. 103 as being unpatentable over by Yang et al. [US 6,660,588 B1] in view of Wu [US 6,465,837 B1] and further in view of Jeong et al. [US 2007/0042539 A1], “Jeong”.

Regarding claim 1, Yang discloses a flash memory (Fig. 19, 400), comprising: 
a semiconductor substrate (16); 
a pair of source/drain regions (12/14) within the semiconductor substrate (16) (while Fig. 19 does not show the source/drain region it is shown in Fig. 18);
a floating gate structure (34 and 32) on the semiconductor substrate, comprising: 
a floating gate dielectric layer (34 lower part) on the semiconductor substrate (16); 
a pair of dielectric spacers (34, spacers)  on the floating gate dielectric layer, wherein the pair of dielectric spacers have sloped sidewalls that face each other (as shown in Fig. 19), wherein the floating gate dielectric layer and the pair of dielectric spacers are a continuous structure (as shown in Fig. 19); and 
a floating gate (32) on the floating gate dielectric layer and between the pair of dielectric spacers, wherein the floating gate has a pair of tips over the respective sloped sidewalls of the pair of dielectric spacers (as shown in Fig. 19); 
an inter-gate dielectric layer (40/24) covering sidewalls and a top surface of the floating gate structure; and 
a control gate (26) on the inter-gate dielectric layer (40/24).
In embodiment of figure 19, Yang does not explicitly disclose the floating gate dielectric layer is in direct contact with the semiconductor substrate.
However, Yang discloses various embodiments that form functional floating gate flash memory devices. Yang disclose various dielectric/gate configuration in order to form the floating gate portion of the device. Further, Yang discloses where in “the barrier layer (34) is analogous to the second sidewall” (38) (Col. 14, 35 – 40).  Further, the second sidewall (38) can be simultaneous deposit with the reverse tunnel dielectric layer (28) (Co. 15, lines 15-35) thus forming a continuous layer.  Yang discloses the second sidewall may be form by thermal oxidations and can be the same material as the reverse tunnel dielectric layer (28) (Col. 9, line 39-47).  Specifically, Yang discloses a floating gate structure wherein with the tunnel gate dielectric (Fig. 9F, 28) is in contact with the substrate (16) and the floating gate conductive material (32). In certain embodiments, if there if is no threat of metal migration, the barrier layer is excluded and replaced with the sidewall spacers with sloped walls (38) in an effort to control the lateral extension of the floating gate structure (Co. 15, lines 1-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the sidewall spacers/tunnel dielectric configuration as taught in Fig. 9F of Yang in the device of Yang (Fig. 19) such that the floating gate dielectric layer is in direct contact with the semiconductor substrate and is a continuous structure with the pair of dielectric spacers because such a modification would allow for the tunnel dielectric layer and sidewall spacers to reduce the size of the floating gate and the stack gate resulting in reduced pitch of the memory cell (Col. 22, line 37-40 – Yang).  (The Examiner notes the sidewall spacers will replace the barrier layer of Fig. 19 with this modification).
Yang as modified discloses the floating gate dielectric layer is in direct contact with the semiconductor substrate.  Yang further discloses the source and drain are within the semiconductor substrate and the source and drain region can be in contact with the sidewall spacers (Fig. 2). The combination Yang does not explicitly disclose at least one of the pair of source/drain regions is in direct contact with the floating gate.
However, Wu disclose a stack-gate memory device semiconductor substrate with a pair of source/drain regions (Fig. 5, 307a and 306a) within the semiconductor substrate (300). The device includes a floating gate structure (302a) on a floating gate dielectric layer (301a), wherein the floating gate dielectric layer (301a) is in direct contact with the semiconductor substrate (300) and at least one of the pair of source/drain regions (307a and 306a). It is well known in the semiconductor art that the channel width between the source and drain and the gate dielectric can be optimized in order to control the band-to-band tunneling effect in the memory device as well as the programming and erasing time in the device (Col. 2, lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the source/drain region such that at least one of the pair of source/drain regions is in direct contact with the floating gate as taught in Wu in view of Yang as modified because such a modification allows for a larger overlapping region between the source/drain region and the floating gate dielectric which results in an improves the programming/erasing time of the memory device without inducing the band-to-band tunneling effects (Col. 2, lines 20 – 54 of Wu).
Yang as modified does not explicitly disclose the control gate covering only one of the pair of dielectric spacers.
However, Jeong discloses a suitable alternative way of forming a control gate structure. Specifically, Jeong discloses a memory device wherein the floating gate structure (Fig. 10, 110) is formed over a dielectric layer (102). Further, a sidewall oxide layer (116) is formed over patterned floating gate structure. Then, Jeong discloses a second conductive layer is formed, then anisotropically and partially etched using the photoresist pattern as an etching mask to form a control gate electrode (118) thereby forming the split gate type mon-volatile memory structure (¶[0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the control gate structure as taught in Jeong in the device of Yang as modified such that the control gate covering only one of the pair of dielectric spacers because such a modification would improve the data erase characteristic of the split gate device (¶[0069]). Further, the change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Regarding claim 2, Yang as modified disclose claim 1, Yang discloses the floating gate has a planar top surface (as shown in Fig. 19).

Regarding claim 3, Yang as modified disclose claim 2, Yang discloses the top surface of the floating gate and topmost portions of the pair of dielectric spacers are on the same level (as shown in Fig. 19).

Regarding claim 4, Yang as modified disclose claim 2, Yang discloses the floating gate together with the pair of dielectric spacers has a rectangular shape in a cross-sectional view (as shown in Fig. 19).

Regarding claim 8, Yang as modified disclose claim 1, Yang discloses the floating gate and the control gate comprise poly-silicon (col. 9, line 65-68 and col. 10, line 20: the floating gate material is polysilicon, and col. 8 line 50 -52 the control gate material can be polysilicon).

Regarding claim 9, Yang as modified disclose claim 1, Yang discloses the inter-gate dielectric layer (40/24), the pair of dielectric spacers (34 sidewalls), and the floating gate dielectric layer (34 lower part) completely encapsulate the floating gate (as shown in Fig. 19).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891              

/MARK W TORNOW/Primary Examiner, Art Unit 2891